DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2022 was received before the mailing date of the Notice of Allowance on May 11, 2022; however, it was not reviewed because it was received by the Examiner after the submission of the allowance by the Examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Prosecution on the merits of this application is reopened due to review of the aforementioned IDS, submitted on May 10, 2022.  Claims 10, 12 and 14-19 are considered unpatentable in view of U.S. Pat. Appl. Publ. No. US2015/0070826 to Montevirgen et al. for the reasons indicated below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. US2015/0070826 to Montevirgen et al. (i.e., “Montevirgen” hereinafter).  Referring to claim 16, Montervirgen discloses a device (200), comprising: a display (204/206) having an active area potion (i.e., portion encompassing 206) surrounded by an inactive deadband (i.e., portion 

outside of 206 and extending to the edges of 204); a chassis (202) defining a cavity (not numbered), the display received in the chassis (202); and first (220) and second (214) stacked securing mechanisms (i.e., the securing mechanisms include upper and lower portions in a “stacked” configuration) positioned beneath the inactive deadband that secure the display (204/206) to the chassis, 
the second stacked securing mechanism (214) comprising a biasing element (i.e., hook structure – not numbered) that is at least partially located in the cavity and that creates a retention force between the display and the chassis.  See Figs. 1, 6 and 7.
Referring to claim 17, Montervirgen discloses the device of claim 16, wherein the biasing element (i.e., the hook structure) is biased from the chassis (202) and against the display (i.e., by the moment or force at recess 218 of the chassis towards the end of the display 216) See Figs. 6 and 7.
Referring to claim 18, Montervirgen discloses the device of claim 16, wherein the biasing element (i.e., the hook structure) is biased from the display (204/206) and against the chassis (i.e., by the force provided by the edge of the display (216) onto the tab 214).  See Fig. 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montervirgen in view of U.S. Pat. Appl. Publ. No. US2016/0227654 to Kim et al. (i.e., “Kim” hereinafter).  Referring to claim 10, Montervirgen discloses a device (200), comprising: a display (204/206) comprising a display protective layer (204), the display protective layer (204) including an active area (i.e., portion encompassing 206) surrounded by a deadband (i.e., portion outside of 206 and extending to the edges of 204); a chassis (202) defining a cavity (i.e., open area 

under the display) below the deadband; and a fastening assembly (214/220) comprising a biasing element (i.e., hook structure) that is at least partially positioned in the cavity, where the biasing element creates a retention force between the chassis and the display to retain the display in the chassis.  See Figs. 1, 6 and 7.  
Montervirgen does not expressly disclose the cavity also located below a back plate, as required by claim 10.
	Kim, however, discloses a display device (Figs. 1 and 2) having a display (11/17) comprising a display protective layer (11) and a back plate (100), the display protective layer (11) including an active layer (i.e., encompassing display module portion 17), surrounded by a deadband (i.e., area outside of 17).  Kim also discloses a chassis (19) defining a cavity (i.e., open space under the display), wherein the cavity is located below the back plate (100) and below the deadband. 
A person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized the improvement of the known technique of applying a back plate in the chassis, as taught by Kim, with the apparatus of Montervirgen, since providing this modification would improve the device of Montervirgen by providing the predictable result of strengthening the 

chassis, so as to eliminate or reduce breakage of the chassis or the display module of Montervirgen.  See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Referring to claim 12, Montervirgen in view of Kim, discloses the device of claim 10, wherein the biasing element (i.e., hook structure of 214) is secured to 
the chassis (202) in the cavity, and wherein the fastening assembly (220/214) further comprises a pin (224) secured to the display and the biasing element interacts with the pin to retain the fastening assembly in the cavity.  See Figs. 6 and 7 of Montervirgen.
Referring to claim 14, Montervirgen in view of Kim, discloses the device of claim 10, further comprising adhesive at a display- chassis interface below the deadband.  See paragraph [0047] of Montervirgen.
Referring to claim 15, Montervirgen in view of Kim, discloses the device of claim 10, wherein the biasing element is secured to the display.  See Figs. 6 and 7 of Montervirgen.




Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: claim 1 includes the specific limitation(s) “the fastening assembly further being secured to the plurality of display components below and in line with the inactive deadband and configured to create a retention force between the display and the chassis.”  These limitations are not taught or adequately suggested in the prior art of record.  Claims 2-9 depend, either directly 
or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific limitations of “ the biasing element is secured to the chassis, and wherein the fastening assembly further comprises a bracket secured to the display and the biasing element comprises a spring that biases a plunger against the bracket to retain the fastening assembly in the cavity,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.

Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific limitations of “the biasing element is secured to the chassis in the cavity, and wherein the fastening assembly further comprises a pin secured to the display 
and the biasing element interacts with the pin to retain the fastening assembly in the cavity,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific limitations of “the second stacked securing mechanism comprises a bracket that is separate from the biasing element and interacts with the biasing element to create the retention force,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.


Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific limitations of “the second stacked securing mechanism comprises a pin that is secured to the display and is engaged by the biasing element that is located on
the chassis in the cavity,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony Q Edwards/ Primary Examiner, Art Unit 2841                                                                                                                                                                                             
September 21, 2022